Case: 2:19-cv-04166-EAS-CMV Doc #: 38 Filed: 05/05/20 Page: 1 of 2 PAGEID #: 292




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 SCOTT KNIGHT,

                       Plaintiff,

        v.                                               Civil Action 2:19-cv-4166
                                                         Judge Edmund A. Sargus, Jr.
                                                         Magistrate Judge Chelsey M. Vascura
 ANTHONY KITCHEN, et al.,

                       Defendants.


                           REPORT AND RECOMMENDATION

       Plaintiff’s Complaint asserts claims against, inter alia, Anthony Kitchen, John Doe, and

Jane Doe. (ECF No. 2.) To date, the docket does not reflect that Plaintiff has effected service of

process as required by Federal Rule of Civil Procedure 4(m) over Anthony Kitchen, John Doe, or

Jane Doe, or that he has moved to amend the Complaint to substitute the real names of John Doe

or Jane Doe. Accordingly, Plaintiff was ordered to show cause on April 17, 2020 why the Court

should not dismiss this action as against Anthony Kitchen, John Doe, and Jane Doe without

prejudice for failure to effect service and why the Court should allow an extension of time to

effect service. (ECF No. 36.)

       To date, Plaintiff has not responded to the Show Cause Order, sought leave to amend the

Complaint, or effected service on the defendants in question. It is therefore RECOMMENDED

that this action be DISMISSED WITHOUT PREJUDICE against Anthony Kitchen, John Doe,

and Jane Doe pursuant to Rule 4(m) for failure to timely effect service of process.
Case: 2:19-cv-04166-EAS-CMV Doc #: 38 Filed: 05/05/20 Page: 2 of 2 PAGEID #: 293




                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
